Case 2:19-cv-10427-GW-SK Document 24 Filed 08/21/20 Page 1 of 1 Page ID #:53




  1   CENTER FOR DISABILITY ACCESS
      Ray Ballister Jr., Esq., SBN 111282
  2   Russell Handy, Esq., SBN 195058
      Dennis Price, Esq., SBN 279082
  3   Amanda Seabock, Esq., SBN 289900
      8033 Linda Vista Road, Suite 200
  4   San Diego, CA 92111
  5   (858) 375-7385; (888) 422-5191 fax
      amandas@potterhandy.com
  6   Attorneys for Plaintiff

  7                         UNITED STATES DISTRICT COURT
  8                        CENTRAL DISTRICT OF CALIFORNIA
  9   TERRY HUBBARD,                                      Case: 2:19-cv-10427-GW-SK
 10                Plaintiff,
 11       v.                                              Plaintiff’s Notice of Voluntary
                                                          Dismissal With Prejudice
 12   ANDY'S DONUTS, INC., a
      California Corporation; and Does 1-
 13   10,                                                 Fed. R. Civ. P. 41(a)(1)(A)(i)
 14                Defendants.
 15
 16            PLEASE TAKE NOTICE that Plaintiff Terry Hubbard, hereby
 17   voluntarily dismisses the above captioned action with prejudice pursuant to
 18   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
 19            Defendant Andy's Donuts, Inc. has neither answered Plaintiff’s
 20   Complaint, nor filed a motion for summary judgment. Accordingly, this
 21   matter may be dismissed without an Order of the Court.
 22   Dated: August 21,2020                   CENTER FOR DISABILITY ACCESS
 23
 24                                           By:     /s/ Amanda Seabock
 25                                                   Amanda Seabock
 26
                                                      Attorneys for Plaintiff

 27
 28


                                                      1

                     Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                 Federal Rule of Civil Procedure 41(a)(1)(A)(i)
